Case 2:85-cv-04544-DMG-AGR Document 700 Filed 10/24/19 Page 1 of 8 Page ID #:33693



     1   CENTER FOR HUMAN RIGHTS &
     2   CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
     3   Carlos Holguín (Cal. Bar No. 90754)
     4   Rachel Leach (D.C. Bar No. 1047683)
         256 South Occidental Boulevard
     5   Los Angeles, CA 90057
     6   Telephone: (213) 388-8693
         Facsimile: (213) 386-9484
     7   Email:pschey@centerforhumanrights.org
     8         crholguin@centerforhumanrights.org
               rleach@centerforhumanrights.org
     9
         Listing continues on next page
    10
         Attorneys for Plaintiffs
    11
    12
                                       UNITED STATES DISTRICT COURT
    13
                                     CENTRAL DISTRICT OF CALIFORNIA
    14
                                                   WESTERN DIVISION
    15
    16
         Jenny Lisette Flores., et al.,                                Case No. CV 85-4544-DMG-AGRx
    17
    18                         Plaintiffs,                             CORRECTED JOINT STATUS
                                                                       REPORT1
    19           v.
                                                                       Hearing: None set
    20   William Barr, Attorney General of the
    21   United States, et al.,                                        [HON. DOLLY M. GEE]
    22                         Defendants.
    23
    24
    25
    26
    27
         1
          On October 24, 2019, Plaintiffs filed a Joint Status Report [Dkt. # 699] inadvertently including comments on a draft
    28   of the Repot by Defendants’ counsel. The parties respectfully request that the Court issue an Order that the Joint
         Status Report [Dkt #.699] be removed from the public docket in this case. A proposed Order is filed herewith.

                                                                                                 CORRECTED JOINT STATUS REPORT
                                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 700 Filed 10/24/19 Page 2 of 8 Page ID #:33694



     1   USF SCHOOL OF LAW IMMIGRATION CLINIC
     2   Bill Ong Hing (Cal. Bar No. 61513)
         2130 Fulton Street
     3   San Francisco, CA 94117-1080
     4   Telephone: (415) 422-4475
         Email: bhing@usfca.edu
     5
         LA RAZA CENTRO LEGAL, INC.
     6
         Stephen Rosenbaum (Cal. Bar No. 98634)
     7   474 Valencia Street, #295
         San Francisco, CA 94103
     8
         Telephone: (415) 575-3500
     9
         ORRICK, HERRINGTON & SUTCLIFFE LLP
    10
         Kevin Askew (Cal. Bar No. 238866)
    11   777 South Figueroa Street, Suite 3200
         Los Angeles, CA 90017
    12
         Telephone: (213) 629-2020
    13   Email:      kaskew@orrick.com
    14
         ORRICK, HERRINGTON & SUTCLIFFE LLP
    15   Elyse Echtman
    16   Shaila Rahman
         51 West 52nd Street
    17   New York, NY 10019-6142
    18   Telephone: 212/506-3753
         Email: eechtman@orrick.com, sdiwan@orrick.com
    19
    20   THE LAW FOUNDATION OF SILICON VALLEY
         LEGAL ADVOCATES FOR CHILDREN AND YOUTH
    21   PUBLIC INTEREST LAW FIRM
    22   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
         Katherine H. Manning (Cal. Bar No. 229233)
    23   Annette Kirkham (Cal. Bar No. 217958)
    24   4 North Second Street, Suite 1300
         San Jose, CA 95113
    25   Telephone: (408) 280-2437
    26   Email: jenniferk@lawfoundation.org,
         kate.manning@lawfoundation.org
    27   annettek@lawfoundation.org
    28


                                             -i-                 CORRECTED JOINT STATUS REPORT
                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 700 Filed 10/24/19 Page 3 of 8 Page ID #:33695



     1                                    Joint Status Report
     2
               On June 26, 2019, Plaintiffs filed an Ex Parte Application for a Temporary
     3
     4   Restraining Order and an Order to Show Cause Why a Preliminary Injunction and

     5   Contempt Order Should Not Issue (“Ex Parte Application”). [Doc. # 572.]
     6
               On June 27, 2019, Defendants filed an Opposition, wherein they requested
     7
     8   that the Court deny the request for a temporary restraining order, and set a schedule
     9   for briefing these issues that provided Defendants with a full and fair opportunity to
    10
         respond to the allegations that Plaintiffs lodged against them, or to order the parties
    11
    12   to engage in an expedited mediation process in front of the Monitor to address
    13   Plaintiffs’ concerns. Opposition at 5–6 [Doc. # 574.]
    14
               On June 28, 2019, this Court issued its In Chambers - Order re Plaintiffs’ Ex
    15
    16   Parte Application for a Temporary Restraining Order and an Order to Show Cause
    17   Why a Preliminary Injunction and Contempt Order Should Not Issue (“June 28,
    18
         2019 Order”). [Doc. # 576.] The June 28, 2019 Order refers the issues in the Ex
    19
    20   Parte Application for expedited mediation before the Flores Monitor. Id. at 3. The
    21   Order also required that by July 12, 2019, the parties shall file a joint status report
    22
         “regarding their mediation efforts and what has been done to address post haste the
    23
    24   conditions described in the Ex Parte Application.” Id.
    25         Further, on July 8, 2019, the Court issued an order by agreement of the
    26
         parties authorizing the appointment of Dr. Wise as the Monitor’s expert. [Doc. #
    27
    28


                                                   -1-                      CORRECTED JOINT STATUS REPORT
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 700 Filed 10/24/19 Page 4 of 8 Page ID #:33696



     1   591.] The Notice sets the following terms and conditions of Dr. Wise’s
     2
         appointment:
     3
     4          [T]he Expert will consult with and assist the Monitor in assessing child

     5          health and safety conditions in facilities operated by Customs and Border
     6
                Protection (CBP) and Office of Refugee Resettlement (ORR). The Expert
     7
     8          will advise the Monitor on any remedial steps necessary to bring the
     9          conditions of custody and systems of child health care into compliance with
    10
                the law and the Flores Settlement Agreement (FSA).
    11
    12          The Expert will assess the health conditions of minors in custody of CBP and
    13          ORR and will, among other things, review and assess demographic and
    14
                programmatic data, standards and protocols for child health and safety, and
    15
    16          medical records of children in custody of CBP and ORR. The Expert will
    17          conduct facility inspections, interviews with children and parents in the
    18
                custody of CBP and ORR, and meet with responsible Department of
    19
    20          Homeland Security and Department of Health and Human Services officials
    21          and relevant experts and professional organizations.
    22
         Id. at 2.
    23
    24          As previously reported, on July 10, 2019, the parties engaged in good faith
    25   mediation conducted by the Monitor. [Doc.# 599]. Dr. Wise was present after
    26
         conducting his first visit to the Rio Grande Valley (RGV) Sector. Present for
    27
    28   Plaintiffs were counsel for Plaintiffs and certain of Plaintiffs’ experts. Present on

                                                    2                       CORRECTED JOINT STATUS REPORT
                                                                                  CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 700 Filed 10/24/19 Page 5 of 8 Page ID #:33697



     1   behalf of Defendants were Defendants’ counsel, agency counsel, Dr. David
     2
         Tarantino, CBP’s Senior Medical Advisor, Henry Moak, CBP’s Juvenile
     3
     4   Coordinator, and representatives from U.S. Border Patrol.

     5         On August 16, 2019, Dr. Paul Wise's 56-page draft Interim Report was
     6
         circulated to all parties by the Monitor. All parties timely submitted comments to
     7
     8   Dr. Wise's draft Interim Report.
     9         On September 6, 2019, the Monitor provided the Parties with Dr. Wise’s
    10
         final Interim Report. Dr. Wise considered the comments provided by all parties in
    11
    12   the final Interim Report. Dr. Wise also provided specific explanatory responses to
    13   the comments received from Plaintiffs, CBP, and HHS.
    14
               On September 11, 2019, the Parties met and conferred in good faith
    15
    16   mediation conducted in Los Angeles and overseen by the Monitor serving as
    17   mediator. Dr. Paul Wise was present throughout the mediation. All Parties appeared
    18
         with counsel and experts.
    19
    20         The Parties, Dr. Wise, and the Monitor agreed that Dr. Wise would continue
    21   his review and prior to the next scheduled mediation prepare a more detailed set of
    22
         recommendations on the issues Dr. Wise previously addressed in his report, the
    23
    24   Monitor would provide the Parties with copies of Dr. Wise’s recommendations, and
    25   the Parties would meet for mediation in Los Angeles on October 17, 2019 to
    26
         discuss these more detailed recommendations.
    27
    28

                                                  3                      CORRECTED JOINT STATUS REPORT
                                                                               CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 700 Filed 10/24/19 Page 6 of 8 Page ID #:33698



     1         Pursuant to the agreements mentioned in the previous paragraph, Dr. Wise
     2
         continued his review and prepared more detailed recommendations covering a
     3
     4   number of the topics under discussion between the parties.

     5         The Monitor provided the Parties with copies of Dr. Wise’s
     6
         recommendations, and on October 17, 2019, the parties met and conferred in good
     7
     8   faith mediation conducted in Los Angeles and overseen by the Monitor serving as
     9   mediator to discuss these more detailed recommendations. Dr. Paul Wise was
    10
         present throughout the mediation. All Parties appeared with counsel and experts.
    11
    12   The parties believe progress towards a settlement was made at this mediation.
    13         The parties agreed that by November 22, 2019, Defendants shall submit to
    14
         the Monitor and serve on Plaintiffs a written proposal for settlement of the Ex Parte
    15
    16   Application taking into account Dr. Wise’s reports and issues discussed at the
    17   mediation.
    18
               The parties agreed that by December 11, 2019, Plaintiffs will file with the
    19
    20   Monitor and serve on Defendants a written response to Defendants’ proposals for
    21   settlement of the Ex Parte Application.
    22
               The parties agreed that on January 14, 2020, at 9 AM, they will meet with the
    23
    24   Monitor for mediation in Los Angeles to discuss their proposals for settlement of
    25   the Ex Parte Application.
    26
               The parties agreed that the Monitor will continue to perform her ongoing
    27
    28   responsibilities throughout this period.

                                                    4                    CORRECTED JOINT STATUS REPORT
                                                                               CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 700 Filed 10/24/19 Page 7 of 8 Page ID #:33699



     1         ///
     2
                                     Respectfully submitted,
     3
     4
         Dated: October 24, 2019     /s/Peter Schey
     5                                Class Counsel for Plaintiffs
                                      CENTER FOR HUMAN RIGHTS &
     6
                                      CONSTITUTIONAL LAW
     7                                Peter A. Schey
                                      Carlos Holguín
     8
                                      Rachel Leach
     9
                                      /s/ Sarah Fabian
    10
                                     Counsel for Defendants
    11                               U.S. DEPARTMENT OF JUSTICE
                                     Sarah B. Fabian
    12
                                     Nicole N. Murley
    13                               Senior Litigation Counsel
                                     Office of Immigration Litigation
    14
                                     District Court Section
    15
    16
         ///
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              5                  CORRECTED JOINT STATUS REPORT
                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 700 Filed 10/24/19 Page 8 of 8 Page ID #:33700



     1
                                     CERTIFICATE OF SERVICE
     2
     3
                  I, Peter Schey, declare and say as follows:
     4
                  I am over the age of eighteen years of age and am not a party to this action. I
     5
         am employed in the County of Los Angeles, State of California. My business
     6
         address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
     7
         state.
     8
                  On October 24, 2019 I electronically filed the following document(s):
     9
         JOINT STATUS REPORT
    10
         with the United States District Court, Central District of California by using the
    11
         CM/ECF system. Participants in the case who are registered CM/ECF users will be
    12
         served by the CM/ECF system.
    13
    14                                                                /s/Peter Schey
                                                                      Attorney for Plaintiffs
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                      6                      CORRECTED JOINT STATUS REPORT
                                                                                   CV 85-4544-DMG-AGRX
